Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeRudder 2006/0004154 in view of Nelliappan 2016/0177077.
	DeRudder exemplifies (table 2) blends of 65-75% polycarbonate, 20-30% ABS and 5-10% MBS impact modifier. As is well known in the art (and paragraph 55), MBS is a graft of methylmethacrylate and styrene (ie applicant’s “II”) upon polybutadiene. Polybutadiene does not qualify as applicant’s “I”. DeRudder (paragraph 55,56) suggests other grafted impact modifiers in lieu of MBS, but doesn’t specifically call for a crosslinked polyolefin substrate in the impact modifier.
	Such an impact modifier is known. Nelliappan exemplifies (paragraph 84-87) making a core/shell particle having a crosslinked polyolefin core and an acrylic shell. It is to be used as an impact modifier for polycarbonate (paragraph 89). Nelliappan teaches (paragraph 2) that his core/shell impact modifiers are superior (at least in some aspects) to butadiene based impact modifiers.


	In regards to applicant’s dependent claims:
	Nelliappan does not report the gel content of the polyolefin core. However, Nelliappan’s examples (table 1) utilize 0.2 and 0.15phr peroxide. Applicant utilizes 0.2 and 0.5phr peroxide to achieve 20 and 40% gel. It is assumed that Nelliappan inherently has the required gel content.
The MFR of the polyolefin core can be 300-1300g/10min (Nelliappan paragraph 15).
Nelliappan does not report the fraction of the shell that chemically links (ie “grafts”) to the core. However, Nelliappan’s examples (table 2) appear to follow applicant’s guidelines for conducting grafting (eg shell/core ratio). It is assumed that Nelliappan inherently has the required grafting amount.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motegi 2015/0210849 in view of Nelliappan 2016/0177077.
	Motegi exemplifies (#4) a blend of 60 parts polycarbonate, 40 parts ABS, 11 parts glass, additives and 5 parts M711. M711 (paragraph 123), is a core/shell of a butadiene core and acrylic shell (ie applicant’s “II”). Polybutadiene does not qualify as applicant’s “I”. Motegi (paragraph 74-76) suggests other core/shell impact modifiers in 
	Such an impact modifier is known. Nelliappan exemplifies (paragraph 84-87) making a core/shell particle having a crosslinked polyolefin core and an acrylic shell. It is to be used as an impact modifier for polycarbonate (paragraph 89). Nelliappan teaches (paragraph 2) that his core/shell impact modifiers are superior (at least in some aspects) to butadiene based impact modifiers.
	It would have been obvious to substitute Nelliappan’s core/shell impact modifier for Motegi’s M711 for the expected improvement.

	In regards to applicant’s dependent claims:
	Nelliappan does not report the gel content of the polyolefin core. However, Nelliappan’s examples (table 1) utilize 0.2 and 0.15phr peroxide. Applicant utilizes 0.2 and 0.5phr peroxide to achieve 20 and 40% gel. It is assumed that Nelliappan inherently has the required gel content.
The MFR of the polyolefin core can be 300-1300g/10min (Nelliappan paragraph 15).
Nelliappan does not report the fraction of the shell that chemically links (ie “grafts”) to the core. However, Nelliappan’s examples (table 2) appear to follow applicant’s guidelines for conducting grafting (eg shell/core ratio). It is assumed that Nelliappan inherently has the required grafting amount.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	8/10/21